  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


OWNERS INSURANCE COMPANY,         )
a stock insurance company         )
incorporated and                  )
organized under the laws          )
of the State of Ohio,             )
                                  )
     Plaintiff,                   )
                                  )        CIVIL ACTION NO.
     v.                           )         2:18cv668-MHT
                                  )              (WO)
TEX CASSIDY a/k/a Tex             )
Cassady, d/b/a Cassidy            )
Construction, et al.,             )
                                  )
     Defendants.                  )

                            JUDGMENT

    Pursuant to the joint stipulation of and motion for

dismissal (doc. no. 35), it is the ORDER, JUDGMENT, and

DECREE of the court that the motion is granted and this

cause is dismissed in its entirety with prejudice and

with the parties to bear their own costs.

    All other pending motions are denied as moot.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil
Procedure.

    This case is closed.

    DONE, this the 14th day of December, 2018.


                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
